Citation Nr: 1404279	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected right knee disability.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to December 1997 and from November 1999 to November 2004.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO).

A review of the Virtual VA paperless claims processing system and the Veterans Benefit Management System does not reveal any additional documents pertinent to the present appeal.

The issue currently on appeal was addressed by the Board in a remand dated in January 2011, and in a decision and remand dated in June 2012. 

As noted in the introduction section of the Board's June 2012 decision and remand, the issues of entitlement to an initial evaluation for a separately compensable service-connected left hand disability, to include limitation of motion of the hand, and a total disability rating based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and these issues are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2012 the Board remanded this matter for orthopedic and neurological evaluation of the Veteran's service-connected right knee disability.  On remand in June 2012, the Veteran was provided only a neurological examination.  As a result, the actions taken pursuant to the Board's June 2012 remand instructions were not in substantial compliance with the Board's development requests.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, as addressed in the action paragraphs below, certain aspects of the August 2012 VA neurological examination report and addendum require clarification.  Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated his right knee disability during the period from November 2004 to the present. 

After obtaining any appropriate authorizations for release of medical information, the RO/AMC should obtain all  available records that have not been previously received.    The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  The Veteran should be afforded a VA musculoskeletal examination, with an appropriate examiner, in order to determine the nature, extent and severity of his service-connected right knee disability.

The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  

The examination must encompass range of motion testing, with findings as to painful motion, functional loss due to pain, excess fatigability, weakness, incoordination, and additional disability during flare-ups.  The examiner should also address whether the right knee disability is productive of ankylosis, recurrent subluxation or lateral instability, symptomatic removal of or dislocation of semilunar cartilage producing locking pain and effusion to the joint, nonunion or malunion impairment of the tibia and fibula, or genu recurvatum.  

The examiner should also review the VA neurological examination findings as set forth in a report of an August 2012 VA examination report and a subsequent addendum.  

The examiner should provide reasoned support, if warranted, for the August 2012 VA neurological examiner's finding that an electromyography (EMG)/Nerve Conduction Study was not medically indicated, since the Board requested that an EMG/Nerve conduction study be performed in its June 2012 remand instructions.  

The examiner should provide an explanation for each opinion provided, based on established medical principles and his or her clinical experience and medical expertise.  
.  
(The Veteran is hereby notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655.)

3.  Readjudicate the issue on appeal. 

As noted in the Board's June 2012 decision and remand in this matter, in the August 2006 rating decision on appeal, issued in September 2006, the RO evaluated the right knee disability under rating criteria for evaluating diseases of the peripheral nerves, under 38 C.F.R. § 4.124a, DC 8520, but in a March 2009 rating decision it appears that the RO re-evaluated the right knee disability under Diagnostic Codes 8520-5260.  In doing so, the RO, in effect, granted service-connection for musculoskeletal disability of the right knee as well as the neurological manifestations of the right knee disability.  

Consequently, upon readjudication, rating of the Veteran's right knee disability should be considered both under the applicable neurological rating codes and the applicable orthopedic rating codes. 

If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



